                      UNITED STATES DISTRICT COURT


                         DISTRICT OF SOUTH DAKOTA


                              SOUTHERN DIVISION



WINSTON GREY BRAKEALL,                            4:17-CV-04101-LLP


                 Plaintiff,

                                                       ORDER
      vs.



JENIFER STANWICK-KLEMIK, ASSOCIATE
WARDEN, INDIVIDUALLY AND OFFICIAL
CAPACITY;   JOSH   KLIMEK,  WEST
CRAWFORD       UNIT     MANAGER,
INDIVIDUALLY         AND        OFFICIAL
CAPACITY;      DENNIS         KAEMINGK,
SECRETARY       OF         CORRECTIONS,
INDIVIDUALLY         AND        OFFICIAL
CAPACITY; ROBERT DOOLEY, DIRECTOR
OF PRISON OPERATIONS AND WARDEN,
INDIVIDUALLY         AND        OFFICIAL
CAPACITY;      KELLY    TJEERDSMA,
CORPORAL,      INDIVIDUALLY      AND
OFFICIAL CAPACITY; NICOLE ST. PIERRE,
CHAPEL    ACTIVITIES  COORDINATOR,
INDIVIDUAL AND OFFICIAL CAPACITY;
TAMMY MERTON-JONES, SENIOR CAC,
SDSP,IN HER INDIVIDUAL AND OFFICIAL
CAPACITY; ANNIE ANTROBUS, CBM
FOOD        SERVICES      MANAGER,
INDIVIDUALLY         AND        OFFICIAL
CAPACITY;   UNKNOWN CBM FOOD
SERVICES STAFF, INDIVIDUALLY AND
OFFICIAL  CAPACITY;     UNKNOWN
DEPARTMENT' OF CORRECTIONS STAFF
MEMBERS,INDIVIDUALLY AND OFFICIAL
CAPACITY;       SOUTH    DAKOTA
DEPARTMENT    OF    CORRECTIONS,
JONATHON FLEEK, CHAPEL ACTIVITIES
COORDINATOR IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; LT.        MADDOX, IN
HIS    INDIVIDUAL      AND      OFFICIAL
CAPACITY; TIFFANY VOIGT, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY;
AND BRENT FLUKE, IN HIS INDIVIDUAL
AND OFFICIAL CAPACITY;

        ,               Defendants.




                                        INTRODUCTION


       Plaintiff, Winston Grey Brakeall, filed this lawsuit under 42 U.S.C. § 1983 and asserted

violations of the: Eighth Amendment, the South Dakota Constitution, the Amerieans with

Disabilities Act (Titles I and II), and the Religious Land Use and Institutionalized Persons Act.

Dockets 1, 24. The Court will address Brakeall's motion for a temporary restraining order and

preliminary injunction. Docket 61.

I.      MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY


                                              INJUNCTION


       Brakeall filed a motion for a temporary restraining order and injunctive relief. Docket 61.

Brakeall asks the Court to order the defendants to "refrain from inspecting, reading, examining,

or seizing the legal work or documents produced by [Brakeall]." Docket 61 at 1. Brakeall further

requests that the Court order defendants to not "retaliate against [Brakeall] in any fashion for his

access to the courts or for his providing assistance to other inmates." Id. at 1-2. Finally, Brakeall

requests that the Clourt review any disciplinary action against Brakeall regarding his legal work

or the assistance he provides to other inmates. Id. at 2. Defendants resist the motion and allege

Brakeall is not in compliance with Fed. R. Civ. P. 7(b)(1)(C) when he failed to "file a motion

setting for the specific relief." Docket 64 at 2. Therefore, the defendants allege they did not have

a fair opportunity to respond. Id.
       "A preliminary injunction is an extraordinary remedy." Roudachevski v. Ail-American

Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011)(citation omitted); see also Hughbanks v.

Dooley, 788 F. Supp. 2d 988, 992(D.S.D. 2011)."The burden of proving that a preliminary

injunction should be issued rests entirely with the movant." Gojfv. Harper, 60 F.3d 518, 520

(8th Cir. 1995).

       "Whether a preliminary injunction should issue involves consideration of(1)the threat of

irreparable harm tb the movant;(2)the state ofthe balance between this harm and the injury that

granting the injunction will inflict on other parties litigant;(3)the probability that movant will

succeed on the merits; and (4)the public interest." Dataphase Sys., Inc. v. CL Sys., Inc., 640

F.2d 109,113 (8th Cir. 1981)(en banc). The Eighth Circuit held that" 'the failure to show

irreparable harm is, by itself, a sufficient ground upon which to deny a preliminary injunction.'"

Adam-Mellang        Apartment Search, Inc., 96 F.3d 297,299(8th Cir. 1996)(quoting Gelco Corp.

V. Coniston Partners, 811 F.2d 414, 418 (8th Cir. 1987)). Moreover,"in the prison context, a

request for injunctive relief must always be viewed with great caution because 'judicial restraint

is especially called for in dealing with the complex and intractable problems of prison

administration.' '''' Gojf,60 F.3d at 520(quoting         v. Scurr, 676 F.2d 1211, 1214(8th Cir.

1982)). And for ah injunction to issue "a right must he violated" and "the court must determine"

whether "a cognizable danger offuture violation exists and that danger must be more than a.mere

possibility." Gojf, 60 F.3d at 520(quoting iJogm v. Scurr, 676 F.2d 1211, 1214(8th Cir. 1982)).

       There must be a relationship between the claims in the underlying complaint and the

preliminary injunction. It is inappropriate to grant a preliminary injunction for matters "lying
                   .y




wholly outside the issues in the suit." De Beers Consol. Mines v. United States, 325 U.S. 212,

220(1945). A plaintiff may not obtain a preliminary injunction 'based on new assertions of
mistreatment that'are entirely different from the elaim[s] raised and the relief requested" in his

underljdng complaint. Devose v. Herrington, 42 F.3d 470,471 (8th Cir. 1994); see also Omega

World Travel Y. Trans World Airlines, 111 F.3d 14, 16(1997)("[A] preliminary injunction may

never issue to preyent injury or harm which not even the moving party contends was caused by

the wrong claimed in the underlying action."); isCazmowzte v. Orlando, 122 F.3d 41,43 (11th Cir.

1997)("A district;court should not issue an injunction when the injunction in question is not of

the same character, and deals with a matter lying wholly outside the issues in the suit.").

        Brakeall argues that he faces a threat ofirreparable harm from prison discipline and

sanctions. Docket 61 at 2. Brakeall alleges that defendants have repeatedly disciplined him for

his attempts to assist other inmates with legal matters or to receive assistance from other inmates.

Id. at 2. Brakeall argues that this threatens his status in prison, the possibility of parole, and his

ability to effectively litigate. Id.

        Brakeall alleges that defendants enforce a policy from a November 28, 2018 memo that

inmates can help each other with legal work but cannot be in possession of another inmate's

legal materials. Docket 61 at 3. Brakeall was written up and found guilty of violating rule V-15,

the offense of"[hjaving in your possession, living quarters, storage area or work site any article
or clothing not issued to you, not purchased through commissary, or for which you do not have

special authorization .. . ." Docket 61-1 at 3. BrakealFclaims he was tj^ping an affidavit for a

prisoner who was unable to walk to the law library because of an injury. Id. at 1. Brakeall also

had a letter for another iiunate because they were working together to send a letter to the state

legislature. Id.

        Brakeall and the other inmates may state a claim from being denied access to the courts.

The United States Supreme Court has held that prison authorities cannot prohibit prisoners from


                                                   4
helping each other with legal matters unless they provide reasonable alternative forms of

assistance. Johnson v. Avery, 393 U.S. 483, 490(1969). And in Bear v. Kautzky, the Eighth

Circuit held that evidence ofinadequacy ofthe contract lawyer program supported an injunction

allowing assistance by jailhouse lawyers. 305 F.3d 802, 805 (8th Cir. 2002). The preparation of
                  rj


legal documents is essential to accessing the court from prison. But in this case, BrakealTs

underlying claims involve violations ofthe Eighth Amendment, the South Dakota Constitution,

the Americans with Disabilities Act(Titles I and II), and the Religious Land Use and

Institutionalized Persons Act. The variety of claims within BrakealTs initial and amended

complaints are outside of the issues presented in this motion for temporary restraining order and

preliminary injunction.
                   {



        The Eighth Circuit has considered the relationship requirement in prisoner lawsuits. In

Devose, an inmate in state custody filed a complaint alleging that he was being denied adequate

medical treatment. 42 F.3d at 471. While that case was pending, Devose sought an injunction to

stop prison officials from taking actions that constituted retaliation for his filing of the lawsuit.

Id. In affirming the district court's denial of the requested injunction, the Eighth Circuit stated:

        Faced with a motion that raised issues entirely different from those presented in Devose's
        complaint, the district court concluded that Devose had failed to allege circumstances that
        entitled him to a preliminary injunction, and denied his motion without a hearing. Devose
        appeals and we affirm.

        A court issues a preliminary injunction in a lawsuit to preserve the status quo and prevent
        irreparable harm until the court has an opportunity to rule on the lawsuit's merits. ...
        Thus, a pajty moving for a preliminary injunction must necessarily establish a
        relationshi]p between the injury claimed in the party's motion and the conduct asserted in
        the complaint.... It is self-evident that Devose's motion for temporary relief has nothing
        to do with preserving the district court's decision-making power over the merits of
        Devose's 42 U.S.C. § 1983 lawsuit. To the contrary, Devose's motion is based on new
        assertions of mistreatment that are entirely different from the claim raised and the relief
        requested in his inadequate medical treatment lawsuit. Although these new assertions
        might support additional claims against the same prison officials, they cannot provide the
        basis for a preliminary injunction in this lawsuit.
Id. (internal citati6ns omitted). Brakeall's motion for a temporary restraining order and injunctive

reliefis supported'by new assertions that are entirely different from those asserted in his underlying

complaint. Therefore, Brakeall's motion for injunctive relief and a temporary restraining order

(Docket 61)is denied.

       IT IS ORDERED:

        1. Brakeall's motion for a temporary restraining order and injunctive relief is denied.



   DATED August        L     2019.

                                              BY THE COURT:



ATTEST:
MATTHEW W.THELEN,CLERK
                                        (W  M^awrence  L. Piers
                                              ^awrence L. Piersol
                                              United States District Judge
                  t:
